Mikell, Judge.
In Mayor & Aldermen of the City of Savannah v. Stevens, 261 Ga. App. 694 (583 SE2d 553) (2003), we held that the injuries suffered by police officer Eunita Stevens in a car accident while on her way to work arose out of and in the course of her employment. The Supreme Court granted certiorari and reversed, holding that because Stevens’s injuries were not related to her duties as a police officer, they did not arise out of her employment. Mayor & Aldermen of the City of Savannah v. Stevens, 278 Ga. 166 (598 SE2d 456) (2004). Accordingly, our prior judgment is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is reversed.

Judgment reversed.


Johnson, P. J., and Eldridge, J., concur.

Callaway, Braun, Riddle & Hughes, Timothy F. Callaway III, Harris O’Dell, Jr., for appellee.